DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 4/29/2021.  The amendment has been placed of record in the file.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 6/28/2021 has been considered.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system comprising: a first spectrometer operable to measure first sample light reflected from an object within a second range of wavelengths and in a first field of detection, the second range of wavelengths being a subset of the first range of wavelengths; a second spectrometer operable to measure second sample light reflected from the object within a third range of wavelengths and in a second field of detection, the third range of wavelengths being a subset of the first range of wavelengths, the third range of wavelengths at least partially overlapping the second range of wavelengths, and the second field of detection being different from the first field of detection; and
an electronic control module operable to: determine, based on the measured first sample light and the measured second sample light, a distance between the system and the object, in combination with the rest of the limitations of the claim.
	Claims 2-15 are allowed by the virtue of dependency on the allowed claim 1.
As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method comprising:  measuring, using a first spectrometer of the system, first sample light reflected from an object within a second range of wavelengths and in a first field of detection, the second range of wavelengths being a subset of the first range of wavelengths; measuring, using a second spectrometer of the system, second sample light reflected from the object within a third range of wavelengths and in a second field of detection, the third range of wavelengths being a subset of the first range of wavelengths, the third range of wavelengths at least partially overlapping the second range of wavelengths, and the second field of detection being different from the first field of detection; determining, using an electronic control module, a distance between the system and the object based on the measured first sample light and the measured second sample light, in combination with the rest of the limitations of the claim.
	Claims 17-20 are allowed by the virtue of dependency on the allowed claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Hughes et al. (US Patent # 9,791,569 B2) teaches a position detection system is able to detect the three dimensional position of at least one target. Each target is configured to act as a retro-reflector for light incident from any direction. At least one light emitter illuminates the at least one target and at least one detector (24) is provided for detecting and taking measurements of light retro-reflected from a target. There is also provided a processor for processing measurements taken by each detector to determine the three dimensional position of the at least one target. Hughes does not teach the bolded limitations above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886